FILED
                           NOT FOR PUBLICATION
                                                                                  AUG 6 2021
                    UNITED STATES COURT OF APPEALS                            MOLLY C. DWYER, CLERK
                                                                               U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


LUKE WAINE CAINES, Jr.,                          No.    20-55597

              Plaintiff-Appellant,               D.C. No.
                                                 5:19-cv-00666-PA-KS
 v.

M. INTERIAN, Dr., DDS,                           MEMORANDUM*

              Defendant-Appellee.


                    Appeal from the United States District Court
                       for the Central District of California
                     Percy Anderson, District Judge, Presiding

                            Submitted August 4, 2021**
                             San Francisco, California

Before: THOMAS, Chief Judge, and HAWKINS and McKEOWN, Circuit Judges.

      California state prisoner Luke Waine Caines, Jr. appeals pro se from the

district court’s dismissal of (1) his claim under 42 U.S.C. § 1983 alleging

deliberate indifference to a serious medical need with prejudice and (2) his


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
associated state law claims without prejudice. We have jurisdiction under 28

U.S.C. § 1291. We review the dismissal of Caines’s federal claim de novo, see

Kennedy v. S. Cal. Edison, Co., 268 F.3d 763, 767 (9th Cir. 2001), and for abuse of

discretion the district court’s decision to decline to exercise supplemental

jurisdiction over his state law claims after dismissing his federal claim. Costanich

v. Dep’t of Soc. & Health Servs., 627 F.3d 1101, 1107 (9th Cir. 2010). We affirm.

      The district court properly dismissed Caines’s claim of deliberate

indifference to a serious medical need because Caines did not allege facts sufficient

to state a plausible claim. It is not enough to allege that Interian should have

known that Caines suffered from a bone spicule and oroantral fistula—to sustain a

claim the prison official must “know[] of and disregard[] an excessive risk to

inmate health or safety; the official must both be aware of facts from which the

inference could be drawn that a substantial risk of harm exists, and he must also

draw the inference.” Farmer v. Brennan, 511 U.S. 825, 837 (1994). Nor does an

official violate a prisoner’s Eighth Amendment rights when prescribing a

medication that he has no reason to believe will result in an adverse reaction.

Toguchi v. Chung, 391 F.3d 1051, 1059–60 (9th Cir. 2004). Finally, Caines’s

allegations of a delay in surgery, without any evidence that the delay “caused




                                           2
substantial harm,” cannot support a deliberate indifference claim. Wood v.

Housewright, 900 F.2d 1332, 1335 (9th Cir. 1990).

      The district court did not abuse its discretion in dismissing Caines’s state

law claims for lack of supplemental jurisdiction after dismissing his constitutional

claim. See San Pedro Hotel Co. v. City of Los Angeles, 159 F.3d 470, 478 & n. 12

(9th Cir. 1998) (quoting 28 U.S.C. § 1367(c)). Even if we were to construe

Caines’s claims as constitutional claims, as he argues, the district court was correct

to dismiss them. Negligence is not a sufficient ground for a constitutional

violation, Toguchi, 391 F.3d at 1057, and Caines’s alleged “mental and emotional

injury,” does not rise to the level of a “serious medical need.” Doty v. Cty. of

Lassen, 37 F.3d 540, 546 & n.3 (9th Cir. 1994) (mental health conditions must also

reach the requisite level of seriousness).

      AFFIRMED.




                                             3